DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 12/11/2019.
	Claims 1-24 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-4, 7-14, 16-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Religa et al. (Religa hereinafter) US Patent Application Publication No. 20200372077 filed May 20, 2019 in view of Ho et al. (Ho hereinafter) US Patent Application Publication No. 20060129689 filed Dec. 10, 2004.

Regarding Claims 1, 11, and 19, Religa disclose a method for compressing numeric data, the method comprising: 
receiving a data set having a plurality of numeric values data (Fig. 1, Para. 19, wherein the data received as shown in step 112 corresponds to received numeric value, Religa);  
5for each numeric value of the plurality of numeric values of the data set, dividing a numeric value into a plurality of arrays arranged according to a specific location of the numeric value, wherein the plurality of arrays include a first array and a second array (Fig. 2, wherein “Revenue”, “profit Ration” and “Discount” corresponds to dividing data according to the specific location, as further described in Para. 0023, Religa); 
grouping, across the plurality of numeric values, first arrays (Para. 0023, wherein the selected additional data relating to the type of purchase such as geographic location corresponds to grouping as shown in Fig. 2, step F, Religa); 
grouping, across the plurality of numeric values, second arrays (Fig. 2, step 212B, Para, 0023, Religa); and 
Religa disclose all the limitations as stated above. However, Religa doesn’t explicitly disclose 10compressing the group of first arrays and the group of second arrays. On the other hand, Ho disclose the method of compressing the first and second layers which corresponds to the first and second arrays group as shown in Para. 0080, Fig. 2A, step 206. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Religa, with the 
Also claim 11, recites database system, comprising: a memory storing a set of instructions; and a processor configured to execute the set of instructions to cause the database system (Fig. 7, Religa).
And claim 19, recites a non-transitory computer readable medium that stores a set of instructions that is executable by one or more processors of an apparatus to cause the apparatus (Fig. 7, Para. 0036, Religa).
Regarding Claims 2, 12, and 20, Religa in view of Ho disclose a method wherein the specific location is a decimal point of the numeric value (Fig. 2, wherein the “Revenue” and the “profit Ration” disclose t decimal point of the numeric value, Religa).  
Regarding Claims 3, and 13, Religa in view of Ho disclose a method 15wherein the database is a columnar database or a row- column hybrid storage database (Para. 0061, Religa).
Regarding Claims 4, 14, and 21, Religa in view of Ho disclose a method wherein for each numeric value of the plurality of numeric values of the data set, dividing a numeric value into a plurality of arrays arranged 20according to a specific location of the numeric value (Fig. 2, Religa) further comprises: 
aligning arrays according to their relative positions from decimal points for grouping (Fig. 6, step 616, Para. 0034, wherein the method of classifying data corresponds to aligning array according to their relative position, Religa).

compressing the group of first arrays and the group of second arrays using integer compression techniques comprising run-length encoding, delta compression, bit-packing compression, or pFOR compression (Para. 0256, Ho).
Regarding Claims 8, 17, and 23, Religa in view of Ho disclose a method 20wherein receiving a data set having a plurality of numeric values further comprises:  36Attorney Docket No. 12852.0312-00000 Alibaba Ref. No. A23092US 
receiving a plurality of numeric values that have headers (Fig. 2, step 208, wherein the “F” and “G” corresponds to header, Religa); 
extracting the headers from the plurality of numeric values (Para. 0044, wherein the extractor module used to extract data, Religa); 
creating a column comprising the headers (Para. 0031, wherein the creating a column, Religa); and 
compressing the column (Para. 0080, Ho).
Regarding Claims 9, 18, and 24, Religa in view of Ho disclose a method further comprising: 
arranging the plurality of numeric values into chunks (Para. 0026, wherein the data portion corresponds to the data chunk, Religa); and 
processing the plurality of numeric values in units of the chunks (Para. 0027, Religa).
Regarding Claims 10, Religa in view of Ho disclose a method 10wherein arranging the plurality of numeric values into chunks further comprises: 
receiving a value for a size of a chunk (Para. 0098, wherein the data value corresponds to chunk value, Ho); and 
.  

Allowable Subject Matter
Claims 5, 15, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the applied art along with other considered art fail to disclose a method wherein for each numeric value of the plurality of numeric values of the data set, dividing a numeric value into a plurality of arrays arranged according to a specific location of the numeric value further comprises:  
5receiving a value for a size of an array; 
grouping every X number of digits to a left of a decimal point in a numeric value into an array, wherein X is an integer and equals the value for the size of an array; and grouping every Y number of digits to a right of a decimal point in a numeric value into an array, wherein Y is an integer and equals the value for the size of an array..
Claim 6 depend from claim 5, which indicated allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chakrabarty et al. 20200356866 related to operative enterprise application recommendation generated by cognitive service from unstructured requirements.
Brock et al. 10817853 related to payment network for security assets.



Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 8, 2022